DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 19 April 2022), Claims 7-10 are pending.
Based on the current set of claims (Claims, 19 April 2022), Claim 10 is new and the subject matter of Claim 10 is supported by the originally-filed claims (Claims, 17 August 2020).

Response to Arguments
Applicant's arguments regarding the rejection of Claims 7-9 have been fully considered but they are not persuasive. 
Applicant argues the following: (1) Wang fails to disclose “only one downlink shared channel reception” and (2) “a second codebook that is different form the first codebook”.
With regard to Applicant’s first argument alleging that Wang fails to disclose “only one downlink shared channel reception” (Remarks, Pgs. 5-6, Rejection under AIA  35 U.S.C. §102(a)(2)), Examiner respectfully disagrees.  Applicant supports this argument by stating that Wang fails to “exclude receiving another PDSCH”.  Examiner notes that the embodiment of Wang corresponding to Figure 1 discloses a single PDSCH; thus the prior art reference exclude the reception of other PDSCHs by disclosing a single PDSCH. 
With regard to Applicant’s second argument alleging that Wang fails to disclose “a second codebook that is different from the first codebook” (Remarks, Pgs. 5-6, Rejection under AIA  35 U.S.C. §102(a)(2)), Examiner respectfully disagrees.  Wang explicitly discloses “the user equipment may determine the size of the HARQ-ACK/NACK codebook for the uplink time unit based on the size of HARQ-ACK/NACK codebook configured by the base station” (Wang, ¶122).  Here, “the second codebook” has been correlated to the size of the HARQ-ACK/NACK codebook for the uplink time unit and “the first codebook” is correlated to the size of HARQ-ACK/NACK codebook configured by the base station.  Since Wang discloses that these codebooks are different, at least in terms of size, then Wang has disclosed two different codebooks.
Based upon Examiner’s response, Examiner maintains the current ground of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 20190363840 A1; hereinafter referred to as “Wang”).
Regarding Claim 7, Wang discloses a terminal comprising: 
a receiver (Fig. 15, Wang discloses a user terminal comprising a receiving unit) that receives a downlink shared channel (¶99 & Fig. 1 (101) & ¶255 & Fig. 14 (1402), Wang discloses receiving, by a user terminal from a downlink transmission apparatus, data over a Physical Downlink Control Channel (PDSCH)) scheduled by downlink control information (¶256 & Fig. 14 (1402) & ¶99 & Fig. 1 (101), Wang discloses that the downlink control signaling may indicate a downlink schedule); and 
a processor (Fig. 15, Wang discloses the user terminal further comprising a determining unit) that, when the terminal is configured with a semi-statically determined first codebook (¶23 & ¶254 & Fig. 14 (1401), Wang discloses the user terminal may be pre-configured with a number of bits for the HARQ-ACK codebook via semi-static signaling.  Examiner correlates the "semi-statically determined first codebook" to the codebook semi-statically configured by the base station for the user terminal) and only one downlink shared channel reception is scheduled in a primary cell (¶99 & Fig. 1 (101), Wang discloses receiving, by a user terminal, data over a Physical Downlink Control Channel (PDSCH)), controls transmission of a transmission acknowledgement signal (¶119 & Fig. 1 (104), Wang discloses generating, by the user terminal, the HARQ-ACK/NACK codebook for transmission to the base station in response to the PDSCH reception and in response to the semi-statically pre-configured HARQ-ACK/NACK codebook) in response to the only one downlink shared channel reception (¶119 & Fig. 1 (101->104) & ¶255 & Fig. 14 (1402), Wang discloses the HARQ-ACK/NACK codebook corresponds the reception of data over the PDSCH), wherein the transmission acknowledgement signal is determined from a second codebook (¶118 & ¶122 & Fig. 1 (103), Wang discloses that the size of the HARQ-ACK/NACK codebook used to transmit the HARQ-ACK/NACK signal is determined from the pre-configured size of the HARQ-ACK/NACK codebook) that is different from the first codebook (¶118 & ¶122 & Fig. 1 (103), Wang discloses that the size of the HARQ-ACK/NACK codebook used to transmit the HARQ-ACK/NACK signal is different than the pre-configured size of the HARQ-ACK/NACK codebook) and corresponds only to the only one downlink shared channel (¶119 & Fig. 1 (101->104) & & ¶255 & Fig. 14 (1402), Wang discloses the HARQ-ACK/NACK codebook corresponds to the previously-received PDSCH).
Regarding Claim 8, Wang discloses a radio communication method for a terminal, comprising: 
receiving a downlink shared channel scheduled by downlink control information (¶99 & Fig. 1 (101), Wang discloses receiving, by a user terminal, data over a Physical Downlink Control Channel (PDSCH)); 
when the terminal is configured with a semi-statically determined first codebook (¶23 & ¶254 & Fig. 14 (1401), Wang discloses the user terminal may be pre-configured with a number of bits for the HARQ-ACK codebook via semi-static signaling.  Examiner correlates the "semi-statically determined first codebook" to the codebook semi-statically configured by the base station for the user terminal) and only one downlink shared channel reception is scheduled in a primary cell (¶99 & Fig. 1 (101), Wang discloses receiving, by a user terminal, data over a Physical Downlink Control Channel (PDSCH)), determining a transmission acknowledgement signal (¶119 & Fig. 1 (104), Wang discloses generating, by the user terminal, the HARQ-ACK/NACK codebook for transmission to the downlink transmission apparatus) in response to the only one downlink shared channel reception (¶119 & Fig. 1 (101->104) & ¶255 & Fig. 14 (1402), Wang discloses the HARQ-ACK/NACK codebook corresponds the reception of data over the PDSCH) from a second codebook (¶119 & Fig. 1 (104), Wang discloses the HARQ-ACK/NACK codebook for transmission to the downlink transmission apparatus is generated based upon a HARQ-ACK/NACK codebook determined based upon the previously semi-statically signaled HARQ-ACK/NACK codebook.  Examiner correlates the determined HARQ-ACK/NACK codebook as "the second codebook") that is different from the first codebook (¶118 & ¶122 & Fig. 1 (103), Wang discloses that the size of the HARQ-ACK/NACK codebook used to transmit the HARQ-ACK/NACK signal is different than the pre-configured size of the HARQ-ACK/NACK codebook) and corresponds only to the only one downlink shared channel (¶119 & Fig. 1 (101->104) & & ¶255 & Fig. 14 (1402), Wang discloses the HARQ-ACK/NACK codebook corresponds to the previously-received PDSCH); and 
controlling transmission of the transmission acknowledgement signal (¶119 & Fig. 1 (104) & & ¶255 & Fig. 14 (1402), Wang discloses transmitting, by the user terminal, the HARQ-ACK/NACK codebook to the base station).
Regarding Claim 9, Wang discloses a base station in communication with a terminal, the base station comprising: 
a transmitter (Fig. 16, Wang discloses a downlink transmission apparatus comprising a transmitting unit) that transmits to the terminal a downlink shared channel (¶255 & Fig. 14 (1402) & ¶99 & Fig. 1 (101), Wang discloses transmitting, to a user terminal by a downlink transmission apparatus, data over a Physical Downlink Control Channel (PDSCH)) scheduled by downlink control information (¶256 & Fig. 14 (1402) & ¶99 & Fig. 1 (101), Wang discloses that the downlink control signaling may indicate a downlink schedule); and 
a receiver (Examiner identifies the presence of a receiver in the downlink transmission apparatus as inherent because Fig. 1 (104) indicates that the user terminal transmits HARQ-ACK/NACK codebook to the base station) that, when the terminal is configured with a semi-statically determined first codebook (¶23 & ¶254 & Fig. 14 (1401), Wang discloses the user terminal may be pre-configured with a number of bits for the HARQ-ACK codebook via semi-static signaling.  Examiner correlates the "semi-statically determined first codebook" to the codebook semi-statically configured by the base station for the user terminal) and only one downlink shared channel reception is scheduled in a primary cell (¶99 & Fig. 1 (101), Wang discloses receiving, by a user terminal, data over a Physical Downlink Control Channel (PDSCH)), receives from the terminal a transmission acknowledgement signal (¶119 & Fig. 1 (104), Wang discloses receiving, by the downlink transmission apparatus from the user terminal, the HARQ-ACK/NACK codebook) determined from a second codebook (¶119 & Fig. 1 (104), Wang discloses the HARQ-ACK/NACK codebook for transmission to the downlink transmission apparatus is generated based upon a HARQ-ACK/NACK codebook determined based upon the previously semi-statically signaled HARQ-ACK/NACK codebook.  Examiner correlates the determined HARQ-ACK/NACK codebook as "the second codebook") that is different from the first codebook (¶118 & ¶122 & Fig. 1 (103), Wang discloses that the size of the HARQ-ACK/NACK codebook used to transmit the HARQ-ACK/NACK signal is different than the pre-configured size of the HARQ-ACK/NACK codebook) and corresponds only to the only one downlink shared channel (¶119 & Fig. 1 (101->104) & ¶255 & Fig. 14 (1402), Wang discloses the HARQ-ACK/NACK codebook corresponds to the previously-received PDSCH).
Regarding Claim 10, Claim 10 is rejected on the same basis of Claim 7 and Claim 9.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474